Name: Commission Implementing Decision (EU) 2016/1102 of 5 July 2016 approving the national programmes to improve the production and marketing of apiculture products submitted by the Member States under Regulation (EU) No 1308/2013 of the European Parliament and of the Council (notified under document C(2016) 4133)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance;  marketing;  agricultural activity;  European construction
 Date Published: 2016-07-07

 7.7.2016 EN Official Journal of the European Union L 182/55 COMMISSION IMPLEMENTING DECISION (EU) 2016/1102 of 5 July 2016 approving the national programmes to improve the production and marketing of apiculture products submitted by the Member States under Regulation (EU) No 1308/2013 of the European Parliament and of the Council (notified under document C(2016) 4133) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (c) of the first paragraph of Article 57 thereof, Whereas: (1) Pursuant to Article 55 of Regulation (EU) No 1308/2013, all the Member States sent the Commission their triennial national programmes for the production and marketing of apiculture products for the 2017, 2018 and 2019 apiculture years. (2) The 28 programmes meet the goals of Regulation (EU) No 1308/2013, and contain the information required by Article 4 of Commission Implementing Regulation (EU) 2015/1368 (2). (3) The Union contribution to each national programme is to be decided in accordance with Article 55(2) of Regulation (EU) No 1308/2013 and Article 4 and Article 8(2) of Commission Delegated Regulation (EU) 2015/1366 (3). (4) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The national programmes for the production and marketing of apiculture products for the 2017, 2018 and 2019 apiculture years submitted by Belgium, Bulgaria, Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved. Article 2 The Union contribution to the national programmes referred to in Article 1 shall be limited to the maximum amounts as laid down in the Annex for the 2017, 2018 and 2019 apiculture years. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 July 2016 For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2015/1368 of 6 August 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector (OJ L 211, 8.8.2015, p. 9). (3) Commission Delegated Regulation (EU) 2015/1366 of 11 May 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector (OJ L 211, 8.8.2015, p. 3). ANNEX Amount of the Union contribution to the national apiculture programmes for the 2017, 2018 and 2019 apiculture years (EUR) 2017 apiculture year 2018 apiculture year 2019 apiculture year Belgium 249 313 249 313 249 313 Bulgaria 1 216 533 1 216 534 1 216 533 Czech Republic 1 250 510 1 250 511 1 250 509 Denmark 174 202 174 202 174 202 Germany 1 645 049 1 645 050 1 645 048 Estonia 82 800 82 800 82 800 Ireland 36 333 36 333 36 333 Greece 3 632 500 3 632 500 3 632 500 Spain 5 634 999 5 635 001 5 634 999 France 3 783 641 3 783 645 3 783 640 Croatia 1 127 767 1 127 767 1 127 767 Italy 3 045 356 3 045 357 3 045 354 Cyprus 100 000 100 000 100 000 Latvia 193 810 193 810 193 810 Lithuania 324 090 324 090 324 090 Luxembourg 18 049 18 049 18 049 Hungary 2 517 625 2 517 627 2 517 624 Malta 8 333 8 333 8 333 Netherlands 173 986 173 971 174 000 Austria 870 712 870 712 870 711 Poland 2 961 910 2 961 911 2 961 908 Portugal 1 299 259 1 299 259 1 299 259 Romania 3 584 747 3 584 749 3 584 744 Slovenia 382 814 382 814 382 814 Slovakia 589 423 589 423 589 422 Finland 115 637 115 637 115 637 Sweden 346 911 346 911 346 911 United Kingdom 633 691 633 691 633 690 EU-28 36 000 000 36 000 000 36 000 000